Citation Nr: 0508762	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel











INTRODUCTION

The appellant contends that he served in the United States 
Armed Forces from May 1943 to February 1949.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In January 2004, the matter was 
Remanded for notification of the Veterans Claims Assistance 
Act of 2000 (VCAA).  Additionally, the RO was requested to 
clarify whether the appellant desired representation.  A 
review of the record shows that the RO has complied with all 
remand instructions, to the extent necessary.  Stegall v. 
West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the appellant's claim of entitlement to VA 
benefits has been obtained by the RO, and the RO has notified 
him of the type of evidence needed to substantiate his claim.

2.  The service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.



CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  Under the 
VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, an application 
claiming entitlement to VA benefits was received in June 
2001, and a letter denying the veteran's claim was issued in 
September 2001.  The veteran filed a timely Notice of 
Disagreement in May 2002, and a Statement of the Case was 
issued in December 2002.  A timely substantive appeal was 
filed and the matter was certified to the Board.  As 
previously noted, the matter was remanded in January 2004 for 
further development consistent with the VCAA.  Subsequently, 
a VCAA letter was issued in April 2004.  This letter notified 
the veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to re-certification to the Board.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Furthermore, the Board notes that VA has conducted the 
necessary evidentiary development in this case, given the 
issue at hand.  Specifically, the RO has obtained a 
certification from the service department regarding the 
military service of the appellant.  The Board concludes that 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating his 
claim.  For all the foregoing reasons, the Board is satisfied 
that VA's duties to the appellant have been fulfilled.

I.  Factual Background

A review of the record shows that the appellant filed a claim 
for VA benefits in June 2001 in which he contended that he 
was entitled to VA benefits based on his military service 
from May 1943 to February 1949.  This information was 
forwarded to the service department for verification.  In 
October 2002, the service department certified that 
"[s]ubject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

In support of his claim, the appellant submitted a copy of a 
document from the Headquarters Philippines Command dated in 
February 1919 and signed by J.W. Anderson, Major General in 
the U.S. Army.  The document contained the appellant's name, 
indicated that he had served as a Philippine Scout, and 
extended appreciation for the appellant's service in the Army 
of the United States.  He also submitted copies of a November 
1987 Certification from Jayson Auto Supply Co., Inc., birth 
certificates, and his marriage contract.  

II.  Laws and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2004).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2004).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

III.  Analysis

The evidence of record contains a service department 
certification dated in October2002 that the appellant had no 
service as a member of the Philippine Commonwealth Army in 
the service of the U.S. Armed Forces.  None of the material 
submitted by the appellant is an official document of any 
service department of the United States and does not 
constitute valid evidence of service under 38 C.F.R. 
§ 3.203(a).  VA is bound by the certification of the service 
department which shows that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.

Accordingly, the Board finds that the appellant did not have 
the requisite service to qualify him for VA benefits and, 
therefore, his claim is denied.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.6 (2004).  As the law is dispositive in 
this case, the appellant's claim must be denied because of 
lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


